DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed August 19, 2021.
Claims 1-20 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 12, and 15 being independent).
The amendment filed August 19, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed August 19, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 10-17
(1) “The claims do not recite certain methods of organizing human activity…..” (Pages 13-14)
(2) “The claims do not recite a mental process……” (Pages 14-15)
(3) “Even assuming for the sake of argument that the claims recite the alleged abstract idea, the alleged abstract idea is integrated into a practical application…..” (Pages 15-16)
(4) “As such, Applicant respectfully asserts that if the analysis proceeds to Step 2B (which it should not), the claims expressly provide improvements to technology by performing video 
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a method for obtaining a vehicle loss assessment image of a damaged vehicle, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic practices such including insurance).  For instance, in the process of claim 1, the limitations of tracking… the damaged portion of the damaged vehicle on the live video feed, extracting… video images capturing the tracked damaged portion, and classifying… video images into a plurality of candidate image classification sets of the damaged portion recite this judicial exception.  
Furthermore, the steps of tracking… the damaged portion of the damaged vehicle on the live video feed, extracting… video images capturing the tracked damaged portion, classifying… video images into a plurality of candidate image classification sets of the damaged portion, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Process such as concepts performed in the human mind including an evaluation.  The nominal recitation of the generic “the live video feed” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.  Therefore, the claims recite abstract idea.  

(3) Step 2B Consideration: The limitations recited by claims 1, 12, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a live video feed of a damaged vehicle, extracting… video images capturing the tracked damaged portion, performing… video recording of a damaged vehicle, receiving… information of  a damaged portion, collecting… signal data, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [00137-00138], a data receiving module, a terminal device, an identification and classification module, a screening module, a server, a photographing module, an interaction module, a tracking module, a communication module, and a processing terminal.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “server” and 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-20 under 35 USC 102 and 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to provide a method for obtaining a vehicle loss assessment image of a damaged vehicle, which contains the steps of receiving, tracking, extracting, classifying, performing, collecting, and displaying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 12 are direct to a process and claim 15 is direct to an apparatus, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for obtaining a vehicle loss assessment image of a damaged vehicle is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance and Mental Processed as concept performed in the human mind including an observation.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: tracking… the damaged portion of the damaged vehicle on the live video feed, extracting… video images capturing the tracked damaged portion, classifying… video images into a plurality of candidate image classification sets of the damaged portion, selecting… a target image, sorting… video images, determining… satisfies a proximity condition, determining… new information of the damaged portion.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including 
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a live video feed of a damaged vehicle, extracting… video images capturing the tracked damaged portion, performing… video recording of a damaged vehicle, receiving… information of  a damaged portion, collecting… signal data, sending… the live video feed, receiving… information of a region, and displaying… the region do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “a server, a terminal device, a live video feed in real time, sensor signal data, real time tracking, pixels of the damaged portion, one or more sensors of the terminal device, video recording of a damaged vehicle, and extracted video images”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [00137-00138], a data receiving module, a terminal device, an identification and classification module, a screening module, a server, a photographing module, an interaction module, a tracking module, a communication module, and a processing terminal) as tools to perform an abstract idea or merely add insignificant extra-
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a server, a terminal device, a live video feed in real time, sensor signal data, real time tracking, pixels of the damaged portion, one or more sensors of the terminal device, video recording of a damaged vehicle, and extracted video images) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-11, 13-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 16, the step of “…selecting a target image from the plurality of candidate image classification sets according to a screening condition.”, in claims 3 and 17, the step of “…wherein the classifying the one or more video images into the close-up image set comprises:…”, in claims 4 and 18, the step of “…wherein the classifying the one or more video images into the close-up image set comprises:….”, in claims 5 and 19, the step of “…wherein the classifying the one or more video images into the close-up image set comprises:….”, in claims 6 and 20, the step of “…in response to detecting that at least one of the close-up image set and the 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-11, 13-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 12, and 15 above.  Merely claiming the same process classifying one or more video images into the image set in order to select a video image of the damaged portion of the damaged vehicle does not change the abstract idea without an 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-4, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru et al. (hereinafter Chen Liru), CN104268783 (B) in view of Tagaki Maya, JP2005283452 (A).
Regarding claim 1:
Chen Liru discloses the following:
A video processing method comprising: (Chen Liru: See abstract, page 1 of Patent Translate: “The invention provides a method for performing fixed damage assessment on a vehicle in a terminal device, which includes: receiving vehicle characteristic information of a damaged page 12 of Patent Translate: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images, and then the terminal device performs hand movement segmentation, feature extraction, fingertip positioning, tracking process. dick detection and other processing on the collected video images.”)
receiving (reads on “the terminal device receives the vehicle characteristic information of the damaged vehicle”), by a server from a terminal device, a live video feed  (reads on “the camera function of the terminal device first collects video images”) of a damaged vehicle, information of a damaged portion (reads on “collect image information of the damaged part”) of the damaged vehicle, and sensor (reads on “GPS (Global (Positioning System) receiver”) signal data; (Chen Liru: See pages 4-5: “A device having a device capable of receiving and transmitting hardware for two-way communication on a two-way communication link. Such devices may include: cellular or other communication devices……GPS (Global (Positioning System) receiver; conventional laptop and/ or palmtop computer or other device having and/ or conventional laptop and/ or palmtop computer or other device including a radio frequency receiver. As used herein, "terminal", "terminal equipment" may be portable, transportable, installed in a vehicle (air, sea, and/ or land), or suitable and/ or configured to operate locally, and/or runs in a distributed fashion on any other location on earth and/ or space. The "terminal" and "terminal device" used herein page 5: “the terminal device receives the vehicle characteristic information of the damaged vehicle input by the user.”, and page 12: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images”, and see also page10, “For example, different predetermined geographical locations correspond to different adjustment coefficients. When the damaged vehicle is located in the Beijing area, the adjustment coefficient is 1.2. and when the damaged vehicle is located in the Xining area, the adjustment coefficient is 0.8.”)
extracting, by the server, one or more video images capturing the tracked damaged portion from the live video feed ; and  (Chen Liru: See page 12: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images, and then the terminal device performs hand movement segmentation, feature extraction, fingertip positioning, tracking process. click detection and other processing on the collected video images.”)
classifying (reads on “The terminal device puts the collected image information into a classification model for analysis and identification, and determines the name of the damaged component and/or the damaged area information.”), by the server, the one or more video images a plurality of candidate image classification sets of the damaged portion based on the information of the damaged portion and […….] of the damaged portion (reads on “performs a circle selection operation on the image information of the damaged component of the damaged vehicle presented on the screen to determine the size of the circled area; The damaged area information of the actual damaged vehicle is determined based on a predetermined ratio of the image size of the damaged component to the actual vehicle size.”) in the one or more extracted video images, wherein the plurality of candidate image classification sets comprise a close-up image set (reads on “the image information of the damaged part of the damaged vehicle”) including one or more video images displaying the damaged portion and a component image set  (reads on “a large number of typical samples, such as typical samples of damaged components, typical samples of damaged components with different damaged areas”) including one or more video images displaying a vehicle component to which the damaged portion belongs. (Chen Liru: See page 13, and notes: Chen Liru is silent for the term of “pixels”, and it is taught by Tagaki Maya below.)
*Chen Liru does not explicitly disclose the following, however Tagaki Maya further teaches:
….“pixels”…. (Tagaki Maya: see paragraphs [0025] “The image storage unit 33 is provided to store pixel signals used when the data processing unit 32 performs processing. The image storage unit 33 stores a luminance distribution as image data by storing a pixel signal (luminance) necessary for processing together with a positional relationship. The DA converter 34 converts a pixel signal, which is a digital signal, into an analog electric signal (hereinafter, referred to as a video signal) in order to display an image based on the pixel signal stored in the image storage 33 on the monitor 4.” And [0031] “The data processing unit 32 performs image processing 
tracking, by the server, the damaged portion of the damaged vehicle on the live video feed in real time based at least on the sensor signal data; (Tagaki Maya: see paragraphs [0023] “In FIG. 1, an infrared camera 1 has a two-dimensional array of sensors for detecting infrared rays, and a tire 100 to be inspected or a region including the tire 100 (hereinafter, unless otherwise specified, the tire 100 includes these tires). It senses the energy proportional to the product of the radiation temperature and the emissivity and converts it into an electric signal. Here, a plurality of infrared cameras 100 are prepared, each tire 100 is imaged from a plurality of positions (for example, front, side. etc.) or angles by each infrared camera 100, and an electric signal transmitted from each infrared camera 100 is obtained. The damage detection device 3 may process and inspect.”,  and see also [0025]  and [0031])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include details of the type of damage present on each vehicle components, e.g., pixels in of a damaged area, as taught by Tagaki Maya, in order to provide a more close inspection of the damaged vehicle components for the estimation of repair needs and cost.
Regarding claim 2:
Chen Liru discloses the following:
The video processing method according to claim 1, further comprising:
selecting a target image from the plurality of candidate image classification sets according to a screening condition. (Chen Liru: See page 13: “the terminal device 100 provides the user with page 14: “the preset damage degree comparison picture can be an example of the damage degree of the actual damaged parts in the historically damaged vehicle case, which guides the user to select the damage degree that best matches the actual damage, reducing the user. Determine the complexity of the degree of damage and increase accuracy. 5) After determining the name of the damaged component and the damaged area information, the component determination module 120 analyzes and identifies the image information based on the 3D modeling technology based on the name of the damaged component and the damaged area information to determine the damage degree information.”)
Regarding claim 3:
Chen Liru discloses the following:
The video processing method according to claim 1, wherein the classifying the one or more video images into the close-up image set comprises: 
in response to determining (reads on “The damaged area information of the actual damaged vehicle is determined based on a predetermined ratio of the image size of the damaged component to the actual vehicle size.”) that a ratio of […….] of the damaged portion to […….] of an extracted video image including the damaged portion is greater than a first preset ratio, classifying (reads on “The terminal device puts the collected image information into a classification model for analysis and identification, and determines the name of the damaged component and/or the damaged area by the server, the video image into the close-up image set. (Chen Liru: See page 13: “the component determination module 120 performs a circle selection operation on the image information of the damaged component of the damaged vehicle presented on the screen to determine the size of the circled area; The damaged area information of the actual damaged vehicle is determined based on a predetermined ratio of the image size of the damaged component to the actual vehicle size…….. The component determining module 120 performs analysis and recognition processing on the image information through image recognition technology, and determines the name of the damaged component and the damaged area information……. The feature vector and the damaged part name and/or damaged area information are used as the input and output of the classification model, respectively. The classification model is trained and determined. The terminal device puts the collected image information into a classification model for analysis and identification, and determines the name of the damaged component and/or the damaged area information.”)
*Chen Liru does not explicitly disclose the term of “pixels”, however Tagaki Maya further teaches:
….“pixels”…. (Tagaki Maya: see paragraphs [0025] “The image storage unit 33 is provided to store pixel signals used when the data processing unit 32 performs processing. The image storage unit 33 stores a luminance distribution as image data by storing a pixel signal (luminance) necessary for processing together with a positional relationship. The DA converter 34 converts a pixel signal, which is a digital signal, into an analog electric signal (hereinafter, referred to as a video signal) in order to display an image based on the pixel signal stored in the image storage 33 on the monitor 4.” And [0031] “The data processing unit 32 performs image processing based on the image data stored in the image storage unit 33, and extracts only the pixels of the tire 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include details of the type of damage present on each vehicle components, e.g., pixels in of a damaged area, as taught by Tagaki Maya, in order to provide a more close inspection of the damaged vehicle components for the estimation of repair needs and cost.
Regarding claim 4:
Chen Liru discloses the following:
The video processing method according to claim 1, wherein the classifying the one or more video images into the close-up image set comprises: 
in response to determining that a ratio of a horizontal coordinate span of […….] of the damaged portion to a length of [……..] of a video image including the damaged portion is greater than a second preset ratio, and/or a ratio of a longitudinal coordinate span of [the pixels] of the damaged portion to a height of [pixels] of the video image including the damaged portion is greater than a third preset ratio, classifying, by the server, the video image into the close-up image set. (Chen Liru: See page 13: “the component determination module 120 performs a circle selection operation on the image information of the damaged component of the damaged vehicle presented on the screen to determine the size of the circled area; The damaged area information of the actual damaged vehicle is determined based on a predetermined ratio of the image size of the damaged component to the actual vehicle size……The component determining module 120 performs analysis and recognition processing on the image information through image recognition technology, and determines the name of the damaged component and the damaged area 
Chen Liru does not explicitly disclose the term of “pixels”, however Tagaki Maya further teaches:
….“pixels”…. (Tagaki Maya: see paragraphs [0025] “The image storage unit 33 is provided to store pixel signals used when the data processing unit 32 performs processing. The image storage unit 33 stores a luminance distribution as image data by storing a pixel signal (luminance) necessary for processing together with a positional relationship. The DA converter 34 converts a pixel signal, which is a digital signal, into an analog electric signal (hereinafter, referred to as a video signal) in order to display an image based on the pixel signal stored in the image storage 33 on the monitor 4.” And [0031] “The data processing unit 32 performs image processing based on the image data stored in the image storage unit 33, and extracts only the pixels of the tire 100 (S3). In some cases, not only the tire 100 but also a wheel portion and the like may be extracted. Then, for the extracted pixels, the number of pixels is totaled for each luminance (S4).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include details of the type of damage present on each vehicle components, e.g., pixels in of a damaged area, as taught by Tagaki Maya, in order to provide a more close inspection of the damaged vehicle components for the estimation of repair needs and cost.
Regarding claim 9:
Chen Liru discloses the following:
The video processing method according to claim 8, further comprising:
receiving, by the server, new information of the damaged portion from the terminal device, wherein the new information of the damaged portion is determined in response to the terminal device's changing the region of the damaged portion based on a received interactive instruction; and classifying, by the server, the video images based on the new information of the damaged portion. (Chen Liru: See page 13: “the component determination module 120 performs a circle selection operation on the image information of the damaged component of the damaged vehicle presented on the screen to determine the size of the circled area; The damaged area information of the actual damaged vehicle is determined based on a predetermined ratio of the image size of the damaged component to the actual vehicle size…….. The component determining module 120 performs analysis and recognition processing on the image information through image recognition technology, and determines the name of the damaged component and the damaged area information……. The feature vector and the damaged part name and/or damaged area information are used as the input and output of the classification model, respectively. The classification model is trained and determined. The terminal device puts the collected image information into a classification model for analysis and identification, and determines the name of the damaged component and/or the damaged area information.”)
Regarding claim 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Dourney, JR. et al. (hereinafter Dourney), US Publication Number 2006/0132291 A1.
Regarding claim 5:
Chen Liru and Tagaki Maya do not explicitly disclose the following, however Dourney further teaches:
The video processing method according to claim 1, wherein the classifying the one or more video images into the close-up image set comprises: 
sorting, by the server, video images including the damaged portion in a descending order of areas of the same damaged portion in the video images; and (Dourney: See paragraph [0041] “It is central to operation of the invention that the system be able to time and date stamp the images it acquires uniquely, that the time and date stamp correlate very closely with “real world’ time, and that the software used to implement the invention is able to sort, collate, or associate data (textual and image) based on that time and date information.”, and see also [0010]) 
selecting, by the server from the sorted video images, first one or more video images or one or more video images in each of which a ratio of an area of the corresponding damaged portion to that of the video image is greater than a fourth preset ratio.  (Dourney: See paragraphs [0079] “By clicking on any of the images presented in thumbnails 1607, the user may view a close-up of the selected image, as illustrated in FIG. 17. Again using off-the-shelf image viewing software, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include sorting or collating the images of the damaged vehicle based on that time and date information, as taught by Dourney, in order to provide more details of the type of damage present on each vehicle components.
Regarding claim 19: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Lin Sheng et al. (hereinafter Lin Sheng), CN106600421 (A).
Regarding claim 6:	
Chen Liru and Tagaki Maya do not explicitly disclose the following, however Lin Sheng further teaches:
The video processing method according to claim 1, further comprising:
in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty, or the one or more video images in the close-up image set do not cover the entire damaged portion, generating, by the server, a video recording prompt message; and sending, by the server to the terminal device, the video recording prompt message. (Lin Sheng: page 7: “When the requirements of the fixed loss identification are met, perform deep identification on the picture; otherwise, the client is prompted to take another shot. Specifically, when the result of the preprocessing is that the picture is not sharp enough, the focus is out of focus, or the picture is not a car, the customer is prompted which picture information is unavailable and requires re-shooting and uploading”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include the prompt message to the user for re-taking and uploading the picture, as taught by Lin Sheng, in order to provide a better image of the damaged vehicle.
Regarding claim 7:
Chen Liru discloses the following:
The video processing method according to claim 1, further comprising:
tracking, by the server, the damaged portion in the live video feed in real time to determine a region of the damaged portion in the video images; and (Chen Liru: See page 12: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images, and then the terminal device performs hand movement segmentation, feature extraction, fingertip positioning, tracking process. click detection and other processing on the collected video images.”)
* Chen Liru and Tagaki Maya do not explicitly disclose the following, however Lin Sheng further teaches:
, by the server, the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion. (Lin Sheng: See page 7: “When the requirements of the fixed loss identification are met, perform deep identification on the picture; otherwise, the client is prompted to take another shot. Specifically, when the result of the preprocessing is that the picture is not sharp enough, the focus is out of focus, or the picture is not a car, the customer is prompted which picture information is unavailable and requires re-shooting and uploading”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include the prompt message to the user for re-taking and uploading the picture, as taught by Lin Sheng, in order to provide a better image of the damaged vehicle.
Regarding claim 20: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Quansheng Du et al. (hereinafter Quansheng Du), CN101739611 (A).
Regarding claim 8:
Chen Liru and Tagaki Maya do not explicitly disclose the following, however Quansheng Du further teaches:
The video processing method according to claim 7, further comprising:
sending, by the server to the terminal device, information of the region of the tracked damaged portion for the terminal device to display the region of the damaged portion in real time. page 4: “the central server automatically sends back the photos or videos to the expert computer that issued the photo or video order for the expert to analyze and determine the damage”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include sending the photos or videos to the computer to analyze and determine the damage, as taught by Quansheng Du, in order to provide a better image of the damaged vehicle.
Regarding claim 12:
Chen Liru discloses the following:
A video processing method comprising: 
extracting, by the server, one or more video images capturing the tracked damaged portion of the live video feed; (Chen Liru: See page 12: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images, and then the terminal device performs hand movement segmentation, feature extraction, fingertip positioning, tracking process. click detection and other processing on the collected video images.”)
classifying (reads on “The terminal device puts the collected image information into a classification model for analysis and identification, and determines the name of the damaged component and/or the damaged area information.”), by the server, the one or more video images into a plurality of candidate image classification sets of the damaged portion based on the information of the damaged portion and […….] of the damaged portion (reads on “performs a in the one or more extracted video images, wherein the plurality of candidate image classification sets comprise a close-up image set (reads on “the image information of the damaged part of the damaged vehicle”) including one or more video images displaying the damaged portion and a component image set  (reads on “a large number of typical samples, such as typical samples of damaged components, typical samples of damaged components with different damaged areas”) including one or more video images displaying a vehicle component to which the damaged portion belongs. (Chen Liru: See page 13, and notes: Chen Liru is silent for the term of “pixels”, and it is taught by Tagaki Maya below.)
receiving, by the terminal device from the server, information of a region of the damaged portion that is obtained through real-time tracking of the damaged portion on the live video feed based on the signal data; and displaying, by the terminal device, the region. (Chen Liru: See pages 4-5: “A device having a device capable of receiving and transmitting hardware for two-way communication on a two-way communication link. Such devices may include: cellular or other communication devices……GPS (Global (Positioning System) receiver; conventional laptop and/ or palmtop computer or other device having and/ or conventional laptop and/ or palmtop computer or other device including a radio frequency receiver. As used herein, "terminal", "terminal equipment" may be portable, transportable, installed in a vehicle (air, sea, and/ or land), or suitable and/ or configured to operate locally, and/or runs in a distributed fashion on any other location on earth and/ or space. The "terminal" and "terminal device" used herein may also be communication page 5: “the terminal device receives the vehicle characteristic information of the damaged vehicle input by the user.”, and page 12: “the user may select a region where the damaged part of the damaged vehicle is located in the photographing screen by gesture control, and then perform a photographing operation to collect image information of the damaged part. Among them, when the user performs a hand movement, the camera function of the terminal device first collects video images”, and see also page10, “For example, different predetermined geographical locations correspond to different adjustment coefficients. When the damaged vehicle is located in the Beijing area, the adjustment coefficient is 1.2. and when the damaged vehicle is located in the Xining area, the adjustment coefficient is 0.8.”)
*Chen Liru does not explicitly disclose the term of “pixels”, however Tagaki Maya further teaches:
….“pixels”…. (Tagaki Maya: see paragraphs [0025] “The image storage unit 33 is provided to store pixel signals used when the data processing unit 32 performs processing. The image storage unit 33 stores a luminance distribution as image data by storing a pixel signal (luminance) necessary for processing together with a positional relationship. The DA converter 34 converts a pixel signal, which is a digital signal, into an analog electric signal (hereinafter, referred to as a video signal) in order to display an image based on the pixel signal stored in the image storage 33 on the monitor 4.” And [0031] “The data processing unit 32 performs image processing based on the image data stored in the image storage unit 33, and extracts only the pixels of the tire 100 (S3). In some cases, not only the tire 100 but also a wheel portion and the like may be extracted. Then, for the extracted pixels, the number of pixels is totaled for each luminance (S4).”)
collecting, by one or more sensors of the terminal device, sensor signal data; (Tagaki Maya: see paragraphs [0025] “The image storage unit 33 is provided to store pixel signals used when the data processing unit 32 performs processing. The image storage unit 33 stores a luminance distribution as image data by storing a pixel signal (luminance) necessary for processing together with a positional relationship. The DA converter 34 converts a pixel signal, which is a digital signal, into an analog electric signal (hereinafter, referred to as a video signal) in order to display an image based on the pixel signal stored in the image storage 33 on the monitor 4.” And [0031] “The data processing unit 32 performs image processing based on the image data stored in the image storage unit 33, and extracts only the pixels of the tire 100 (S3). In some cases, not only the tire 100 but also a wheel portion and the like may be extracted. Then, for the extracted pixels, the number of pixels is totaled for each luminance (S4).”)
tracking, by the server, the damaged portion of the damaged vehicle on the live video feed in real time based at least on the sensor signal data; (Tagaki Maya: see paragraphs [0023] “In FIG. 1, an infrared camera 1 has a two-dimensional array of sensors for detecting infrared rays, and a tire 100 to be inspected or a region including the tire 100 (hereinafter, unless otherwise specified, the tire 100 includes these tires). It senses the energy proportional to the product of the radiation temperature and the emissivity and converts it into an electric signal. Here, a plurality of infrared cameras 100 are prepared, each tire 100 is imaged from a plurality of positions (for example, front, side. etc.) or angles by each infrared camera 100, and an electric signal transmitted from each infrared camera 100 is obtained. The damage detection device 3 may process and inspect.”,  and see also [0025]  and [0031])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to 
*Chen Liru and Tagaki Maya do not explicitly disclose the following, however Quansheng Du further teaches:
performing, by a terminal device, video recording of a damaged vehicle to obtain a live video feed to send to a server; (Quansheng Du: See page 4: “The high-definition camera automatically uploads the photos or videos taken to the central server for regular file keeping and filing”)
receiving, by the terminal device, information of a damaged portion of the damaged vehicle; (Quansheng Du: See page 2: “provides a real-time photo or video shooting with a mobile phone, and embeds forensic information into photos and videos, and uploads them in real time.”)
sending, by the terminal device, the live video feed, the sensor signal data, and the information of the damaged portion to a server; (Quansheng Du: See page 4: “the central server automatically sends back the photos or videos to the expert computer that issued the photo or video order for the expert to analyze and determine the damage”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include sending the photos or videos to the computer to analyze and determine the damage, as taught by Quansheng Du, in order to provide a better image of the damaged vehicle.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Wang et al. (hereinafter Wang), Publication Number 2018/0182039 A1.
Regarding claim 10:
Chen Liru and Tagaki Maya do not explicitly disclose the following, however Wang further teaches:
The video processing method according to claim 1, wherein the selecting the vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition comprises: 
selecting, by the server, at least one video image as a loss assessment image of the damaged portion from the one or more candidate image classification sets respectively according to clarity of the video images and recording angles of the damaged portion in the video images. (Wang: See paragraph [0112] “two damage assessing images showing the same vehicle portion are classified into one image group, the keypoints in each damage assessing image in one image group detected using the SIFT method are matched, and the keypoints matched with the corresponding vehicle portion best are selected, such that the fundamental matrix F is calculated according to the correlation between the keypoints matched from the two damage assessing images in the current image group.”, and see also [0111])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include the selection of the best image of the damaged portion of the vehicle from the image group, as taught by Wang, in order to provide a better image of the damaged vehicle.
Regarding claim 11:
Chen Liru and Tagaki Maya do not explicitly disclose the following, however Wang further teaches:
The video processing method according to claim 1, further comprising:
, by the server, whether a distance between the at least two damaged portions satisfies a proximity condition; and (Wang: See paragraph [0111] “the keypoints are detected using the Scale-invariant Feature Transform (SIFT) method. SIFT is a local feature descriptor independent of a size, a direction, and an illumination. Since the damage assessing images may be taken from different angles and at different distances, the size and the direction of the damage assessing images may be different from each other. Through the SIFT method, the same vehicle portion such as the vehicle lamp or the vehicle door indifferent damage assessing images can be effectively detected, without being affected by the illumination and shooting angle.”, and see also [0112])
in response to determining that the distance between the at least two damaged portions satisfies the proximity condition, simultaneously tracking, by the server, the at least two damaged portions, and obtaining loss assessment images of the at least two damaged portions respectively. (Wang: See paragraph [0112] “two damage assessing images showing the same vehicle portion are classified into one image group, the keypoints in each damage assessing image in one image group detected using the SIFT method are matched, and the keypoints matched with the corresponding vehicle portion best are selected, such that the fundamental matrix F is calculated according to the correlation between the keypoints matched from the two damage assessing images in the current image group.”, and see also [0111])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include the selection of the best image of the damaged portion of the vehicle from the image group, as taught by Wang, in order to provide a better image of the damaged vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Quansheng Du in even further view of Lin Sheng.
Regarding claim 13:
Chen Liru, Tagaki Maya, and Quansheng Du do not explicitly disclose the following, however Lin Sheng further teaches:
The video processing method according to claim 12, further comprising:
receiving, by the terminal device, a video recording prompt message sent by the server, wherein the video recording prompt message is generated in response to the server's detection that at least one of a close-up image set and a component image set of the damaged portion is empty, or that no video image in the close-up image set covers an entire region of the corresponding damaged portion; and displaying, by the terminal device, the video recording prompt message. (Lin Sheng: See page 7: “When the requirements of the fixed loss identification are met, perform deep identification on the picture; otherwise, the client is prompted to take another shot. Specifically, when the result of the preprocessing is that the picture is not sharp enough, the focus is out of focus, or the picture is not a car, the customer is prompted which picture information is unavailable and requires re-shooting and uploading”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include the prompt message to the user for re-taking and uploading the picture, as taught by Lin Sheng, in order to provide a better image of the damaged vehicle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Liru in view of Tagaki Maya in further view of Quansheng Du in even further view of Dourney.
Regarding claim 14:

The video processing method according to claim 12, further comprising:
determining, by the terminal device, new information of the damaged portion in response to receiving an interactive instruction indicating a new region of the damaged portion; and (Dourney: See paragraph [0045] “The script causes the server to process new digital images that have been saved to the local server 16 since the last script run. The script opens each digital image and examines the metadata fields stored in the image. Further processing of the information takes place as preprogrammed as previously outlined.”)
sending by the terminal device, the new information of the damaged portion to the server for the server to classify video images in the video data based on the new information of the damaged portion. (Dourney: See paragraph [0050] “When new images are detected, the server organizes text data input device event data and images to attach the correct images to the correct vehicle IDs 204, as entered by the check-in person. Data management software optionally organizes, sorts, and optimizes storage of stored data. In the current embodiments, images and data are typically available for review on any connected workstation or handheld in less than 60 seconds.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the image information of the damaged vehicle of Chen Liru to include detecting a new image of the damaged portion and classifying the image, as taught by Dourney, in order to provide the image data available immediately for review.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
November 14, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/18/2021